UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) DELAWARE 88-0381258 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, Florida33544 (Address of Principal Executive Office) (Zip Code) (813) 388-6891 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The registrant has shares of common stock outstanding at June 8, 2011. - 1 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements. TRANSFER TECHNOLOGY INTERNATIONAL CORP. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 Page Condensed Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 through 16 - 2 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Other assets FIXED ASSETS Equipment, net of accumulated depreciation of $2,217 and $2,016 respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative Liability Convertible notes and notes payable Related party loans Total current liabilities STOCKHOLDERS'DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorizedin2011 and 2010 and 116,163,748 outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIOD ENDED MARCH 31, 2 (Unaudited) (Restated) REVENUES Net sales $ $ Cost of sales Gross Profit COSTS AND EXPENSES Selling, general and administrative Total costs and expenses LOSS BEFORE OTHER INCOME (LOSS) ) ) OTHER INCOME (LOSS) Interest expense ) ) Other expense - ) Total other income (loss) ) ) (LOSS) BEFORE PROVISON FOR INCOME TAX ) ) PROVISION FOR INCOME TAX - - NETLOSS $ ) $ ) NETLOSS PER COMMON SHARE - BASIC $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIOD ENDED MARCH 31, 2 (Unaudited) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of debt discount - Stock issued for services - Changes in Certain Assets and Liabilities Increase (Decrease) accounts payable Increase (Decrease) in stock payable - Increase in accrued expenses ) Increase (decrease) in Derivative Liability - Net cash(used in)operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from officer loans - Payments on officer loans ) - Proceeds from convertible and promissory notes payable Net cash provided by financing activities NET INCREASE IN CASH CASH- BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid during the Year: Interest Expense $
